Title: To John Adams from François D’Ivernois, 30 August 1794
From: D’Ivernois, François
To: Adams, John


				
					Monsieur
					Londres ce 30e Aoust 1794


				
				J’ai l’honneur de vous adresser le Duplicata de trois Depeches que je vous ai expédiées le 23e Ct par la Minerve. Celles ci ne contiennent rien de nouveau si ce n’est les deux dernieres pages du No 1 qui annoncent les nouvelles ultérieures de Geneve. Ce n’est plus une Révolution passagere qui s’y promesse: C’est une fureur destructive qui semble particulierement menacer les lettres & les sciences et surtout nos établissements Religieux & Académique; comme si aux yeux de ces Révolutionaires non moins aveugles que feroces, notre Académie; qui avait versé tant de prospérités sur Geneve, était devenue tout à coup ainsi que la Religion une institution Aristocratique!Ces nouvelles desastreuses m’attachent de plus en plus au projet que je vous ai soumis Monsieur, et m’en prouve toujours davantage la praticabilité de la part des Genevois, si l’Amérique de son coté consent au sacrifice nécessaire à son succès. Cependant j’ignore absolument si elle voudra s’y préter, je ne dis point en considération de l’industrie & des Capitaux qu’y porteraient nos Colons; mais en contemplation de nos malheurs, & surtout en contemplation faveur d’une circonstance aussi extraordinaire et aussi nouvelle que la transplantation d’une Université.La dot que je réclame pour refonder la notre, paraitra peut etre énorme: Mais si l’on considere que dans les circonstances où nous nous trouvons, il faut pour assurer le succès meme de sa transplantation, lui donner dès son origine toute l’extension dont elle est capable; si l’on observe qu’il serait également facile & important de lui associer un College à part pour l’éducation des enfans des deux sexes les plus pauvres, college qui devrait etre par conséquent gratuit comme chez nous, pour tout ce qui tient aux secours dinstruction élementaire; on comprendra combien la somme que je sollicite est tout à la fois modique & indispensable. Elle l’est tellement à mes yeux, que sans l’obtention de quelque patrimoine pareil, je ne saurais prendre sur moi de conseiller une transplantation aussi hazardeuse à notre Colonie Académique. Et c’est cependant celle ci qui doit etre le noyeau & assurer les succès de notre Colonie agricole & commerciale.Tous les divers appercus que j’ai été à meme de rassembler de si loin, me porteraient à croire Monsieur, que le voisinage plus ou moins rapproché de la ville fœdérative serait peut etre la situation qui conviendrait le mieux à notre établissement, puisqu’il pourrait s’y marier admirablement à celui de la Capitale naissante, &  etre d’une égale utilité soit à la Province de Mary Land, soit à celle de Virginie. Dailleurs, s’il est vrai que celle ci soit à la recherche des moyens de multiplier ses instituts d’éducation publique, il semble qu’elle pourrait trouver en meme tems dans l’adoption du notre, de quoi suppléer dans son propre sein à l’éducation étrangere & dispendieuse qu’une partie de sa jeunesse vient chercher sur notre Continent.La richesse de cette derniere Province semblerait offrir en outre un moyen de plus pour le succès prompt & complet de notre Négociation, en lui facilitant davantage, soit le don des terres qu’elle peut encore posséder, soit l’appropriation de tout autre revenu quelconque annuel & suffisant. Si vous en jugiez comme moi Monsieur, personne ne ferait sans doute plus à meme de préparer ce succès et de l’assurer que S. E. le General Washington & Mr Jefferson auxquels je vous prèe de vouloir bien communiquer mes Dépeches à cet effet, en leur présentant mes respects.Agreez l’expression de celui avec lequel j’ai l’honneur d’etre, Monsieur / Votre tres humble / & tres obéissant serviteur
				
					F d’Ivernois
				
				
			